                                     347 Filed 08/06/20
     Case 1:11-cv-00071-PGG Document 350        08/03/20 Page 1 of 2
                                            Novartis, the Government, and any other
                                            interested party is to file a response by 5:00 p.m.
                                            on August 14, 2020.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
UNITED STATES OF AMERICA, et al., ex rel.
OSWALD BILOTTA,                                                                11 Civ. 00071 (PGG)
                                                                         AugustECF
                                                                                6, 2020
                                                                                    Case
                           Plaintiffs and Relator,

        v.                                                                  NOTICE OF MOTION TO
                                                                            ASSERT CHARGING
NOVARTIS PHARMACEUTICALS CORPORATION,                                       LIEN AND TO
                                                                            DETERMINE
                           Defendant.                                       ATTORNEY’S FEES
------------------------------------------------------------------------x

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in support

and such further proceedings as directed by the Court, and all prior proceedings had herein,

Petitioner, Patrick A. Klingman, Esq. (“Klingman” or “Petitioner”), an appearing counsel in the

above-captioned action, will move this Court, before the Honorable Paul G. Gardephe, at the

United States Courthouse, 40 Foley Square, New York, New York, on a date and time to be

determined by the Court, to assert a charging lien pursuant to New York Judiciary Law § 475.

        Pursuant to Federal Rule of Civil Procedure 54(d)(2)(B), this Motion responds to the

Court’s July 21, 2020 Order, entered on July 22, 2020 [ECF no. 346], which adopted and

endorsed the Stipulation and Order of Settlement and Dismissal between the United States and

Relator concerning the payment to Relator of eighteen and one-half percent (18.5%) of the

Settlement Amount (as defined therein) in care of Relator’s counsel, Shepherd Finkelman Miller

& Shah, LLP (“SFMS”). Although Klingman was no longer employed by SFMS, he remained as

the only counsel of record for Relator admitted in this Court between July 1, 2012 and June 24,

2013, during which time several pleadings were filed under his name. Consequently, Klingman

asserts a charging lien of five percent (5%) of the attorney fees to which SFMS is entitled.
        Case 1:11-cv-00071-PGG Document 350
                                        347 Filed 08/06/20
                                                  08/03/20 Page 2 of 2




       Further, pursuant to this Court’s Individual Rules of Practice in Civil Cases, notice is

hereby provided that, given the deadline imposed by Federal Rule of Civil Procedure

54(d)(2)(B), the “bundling” of this Motion was not feasible, but Petitioner stands ready to abide

by such further proceedings as required by the Court.



Dated: August 3, 2020                        Respectfully submitted,

                                             s/ Patrick A. Klingman
                                             Patrick A. Klingman (PK-3658)
                                             Klingman Law, LLC
                                             280 Trumbull Street Floor 21
                                             Hartford, CT 06103
                                             (860) 256-6120
                                             pak@klingmanlaw.com

                                             Peter M. Nolin (PN7062)
                                             Carmody Torrance Sandak & Hennessey LLP
                                             707 Summer Street
                                             Stamford, CT 06901
                                             (203) 425-4200
                                             (203) 325-8608 (facsimile)
                                             pnolin@carmodylaw.com

                                             Counsel for Petitioner,
                                             Patrick A. Klingman




                                                -2-
